           Case 1:21-cv-00287-NONE-SAB Document 5 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   STANLEY E REDICK, III,                              Case No. 1:21-cv-00287-NONE-SAB

12                  Plaintiff,                           ORDER GRANTING APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS
13           v.
                                                         (ECF No. 4)
14   SONORA POLICE DEPARTMENT, et al.,

15                  Defendants.

16

17          On March 1, 2021, Plaintiff Stanley E. Redick, III (“Plaintiff”), proceeding pro se, filed

18 this civil rights action pursuant to 42 U.S.C. § 1983. (ECF No. 1.) However, Plaintiff did not

19 file an application to proceed in forma pauperis or pay the filing fee, and on March 3, 2021, the
20 Court ordered Plaintiff to either pay the filing fee or file an application demonstrating that he is

21 entitled to proceed in this action without prepayment of the filing fee. (ECF No. 3.) On March

22 10, 2021, Plaintiff filed an application to proceed in forma pauperis pursuant to 28 U.S.C. §

23 1915.     (ECF No. 4.)        Plaintiff’s application demonstrates entitlement to proceed without

24 prepayment of fees. Notwithstanding this order, the Court does not direct that service be

25 undertaken until the Court screens the complaint in due course and issues its screening order.

26 / / /
27 / / /

28 / / /


                                                     1
         Case 1:21-cv-00287-NONE-SAB Document 5 Filed 03/11/21 Page 2 of 2


 1          Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.

 2
     IT IS SO ORDERED.
 3

 4 Dated:     March 11, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
